Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esman et al. (U.S. Patent Application 2018/0131445 A1) teaches in  FIG. 5B a correlation function analyzer comprising a photonic signal source 160, an upper tunable optical comb 162, a lower tunable optical comb 163, a upper modulator driven by a received electrical signal which can be a RF signal received by an antenna. However, Esman et al. fails to teach a lower modulator as required by claim 1.
Kuo et al. (U.S. Patent Application 2018/0006730 A1) teaches in FIG. 16B a system similar to that of Esman et al. and teaches in FIG.6C that the modulating signal is received from an antenna element. However, Kuo et al. fails to teach a lower modulator as required by claim 1.
Adleman et al. (U.S. Patent 9,287,993 B1) teaches in FIG.14 an RF channelizer comprising a photonic signal source 12, an upper optical comb 50, a lower tunable optical comb 54, and an upper modulator 28. However, Adleman et al. fails to teach a lower modulator as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl2 February 2022